Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-12, 16, 17 & 21-27 are allowed.

Applicant has amended independent claims 1, 7, 8, 11, 17 & 21 in response to the office action mailed 24 SEP 20.  The amendment and arguments found on pages 10 & 11 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a thermal sensing system comprising all the features as recited in the claims and in combination with a working material within the channel of the electrical contact, the working material having a temperature-dependent expansive property, wherein the working material within the channel is a saturated liquid and vapor mixture that is configured to undergo a phase change from liquid to vapor in response to a temperature within the channel exceeding a designated threshold temperature.

Claims 2, 6, 26 & 27 are allowable as they depend from claim 1, which is also allowable.

Claim 7 is allowable because the prior art of record does not teach or fairly suggest a thermal sensing system comprising all the features as recited in the claims and in combination with a working material within the channel of the electrical contact, the working material having a 

Claims 4, 5 & 25 are allowable as they depend from claim 7, which is also allowable.

Claim 8 is allowable because the prior art of record does not teach or fairly suggest a thermal sensing system comprising all the features as recited in the claims and in combination with a working material contained within a tube that has an interior end within the channel of the electrical contact and an exterior end outside of the channel, the working material having a temperature-dependent expansive property; a noncondensable gas contained within the tube, the working material configured to force the noncondensable gas to undergo a position change relative to the electrical contact based on a temperature within the channel exceeding a designated threshold temperature, and at least one position sensor spaced apart from the electrical contact and configured to detect the position change of the noncondensable gas by measuring a temperature of the tube at one or more axial locations outside of the channel.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with loading a 

Claims 16, 23, 24 and 12 are allowable as they depend from claim 11, which is also allowable.

Claim 17 is allowable because the prior art of record does not teach or fairly suggest a thermal sensing system comprising all the features as recited in the claims and in combination with a sensing element that protrudes through the opening such that an interior segment of the sensing element is within the channel and an exterior segment of the sensing element is outside of the channel, the sensing element comprising one of a bimetallic strip or a shape memory alloy wire, the exterior segment of the sensing element configured to undergo a position change relative to the electrical contact based on a temperature increase within the channel that exceeds a designated threshold temperature; and at least one position sensor disposed within a cavity of the charging inlet defined at least partially by the housing, the at least one position sensor spaced apart from the electrical contact and configured to detect the position change of the exterior segment of the sensing element, indicating that the temperature within the channel exceeds the designated threshold temperature.

Claim 21 is allowable because the prior art of record does not teach or fairly suggest a thermal sensing system comprising all the features as recited in the claims and in combination with a metallic sensing element that protrudes through the opening of the electrical contact such 

Claims 9, 10 & 22 are allowable as they depend from claim 21, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Scott Bauer/Primary Examiner, Art Unit 2839